DETAILED ACTION
This Application is a continuation of US Application No. 16/693,032, now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 4A-4C, 5D do not have the y-axes labeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 are directed to a “method of improving a result of exercise training.”  It is not clear how an improvement would be defined or compared.  For example, does improving a result of exercise training” mean that a subject gains more muscle mass when ingesting the nutritional composition while exercising compared to a subject who only exercises?
Regarding claims 5 and 12, the recitation “method improving a result of exercise training comprising providing the nutritional supplement of claim 1 to a subject (or a nutritional supplement comprising rice protein isolate), where ingestion of an effective amount of the nutritional supplement by the subject results in . . .” While the claimed method requires a step of “providing the nutritional supplement to a subject,” there is no step of administering the nutritional supplement to a subject.  Claims 5 and 12 only require that the nutritional supplement is provided to a subject.
Regarding claims 5 and 12, the recitation “wherein ingestion of an effective amount of the nutritional supplement” renders the claim indefinite.  While the claims recitation “an effective amount,’ the dosing is unclear with respect to timing.  Does the subject need to be exercising?  Moreover, given claims 5 and 12 do not require a step of ingesting the nutritional supplement, it is not clear if Applicant intend only to claim a property of the nutritional supplement or intend to claim wherein the nutritional supplement is administered or ingested.
Regarding claim 9, the recitation “method of decreasing the Tmax of leucine in a subject, the method comprising providing the nutritional supplement of Claim 1 to a subject” renders the claim indefinite.  While the claimed method requires a step of “providing the nutritional supplement of claim 1 to a subject,” there is not step of administering the nutritional supplement to a subject.  Claim 9 only requires that the nutritional supplement is provided to a subject.  
Regarding claim 10, the recitation “wherein the Tmax is between about 50 minutes and 70 minutes” renders the claim indefinite because it is unclear the context of the claimed Tmax value.  Is the claimed Tmax exhibited by a subject who has been provided the nutritional supplement of claim 1. 
Regarding claim 11, the recitation “method of increasing the period of satiety in a subject." While the claimed method requires a step of "providing the nutritional supplement of claim 1 to a subject," there is no step of administering the nutritional supplement to a subject.  Claim 11 only requires that the nutritional supplement is provided to a subject.
Regarding claim 11, the recitation “method of increasing the period of satiety in a subject” renders the claim indefinite because it is not clear the context of the increase.  Does the period of satiety in a subject increase compared to a subject who does not ingest the nutritional supplement of claim 1? 
Claims 15-18 recite the limitation "the improved result of resistance training" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is directed to "exercise training."
Regarding claim 19, the recitation “wherein ingestion of an effective amount of the nutritional supplement results in at least one of muscle growth, muscle maintenance, and/or decreased muscle loss” renders the claim indefinite.  While the claims recite "an effective amount," the timing of the dosing is unclear.  Does the subject need to be exercising?  
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morita et al. (“Mass Production Method for Rice Protein Isolate and Nutritional Evaluation” – J. Food Sci., volume 58, No. 6, 1993, pp. 1393-1396).
Regarding claims 1-4, Morita et al. disclose a rice protein isolate comprising about 86 mg of leucine, about 28 mg lysine, about 41 mg isoleucine, about 59 mg valine, about 54mg alanine, about 72 mg of arginine, about 87 mg aspartic acid, about 22 mg cysteine, about 180 mg glutamic acid, about 43 mg glycine, 34 mg histidine, about 26 mg of methionine, about 55 mg of phenylalanine, about 45 mg proline, about 52 mg serine, about 35 mg threonine, about 14 mg tryptophan, about 54 mg tyrosine and about 59 mg valine per gram of protein (see p. 1395/Table 1 and 2 wherein the rice protein isolate comprises 82.1% protein or 82.1 g protein per 100 g protein isolate).
Morita et al. does not disclose a rice protein isolate comprising the precisely claimed amino acid profile (claims 1-5).  However, the claimed amount of each amino acid and those taught by Morita et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amino acid profile disclosed by Morita et al. and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the precise amino acid profile, it therefore would have been obvious to one of ordinary skill in the art that the amino acid profile disclosed in the present claims is but an obvious variant of the amounts disclosed in Morita et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-5, 7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barron (US 2012/0288588) as evidenced by Axiom Foods (“Oryzatein® 80: Original, Silk, Ultra- Amino Acid Profile”, September 29, 2015, p. 1).
Regarding claims 1-4, Barron discloses a nutritional composition comprising brown rice protein isolate ([0009], [0053], [0062]-[0066]).  Barron discloses wherein the rice protein isolate is Oryzatein™ ([0041]).  As evidenced by Axiom Foods, Oryzatein® 80 comprises the following amino acid profile:

    PNG
    media_image1.png
    490
    597
    media_image1.png
    Greyscale

Barron does not disclose a rice protein isolate comprising the precisely claimed amino acid profile (claims 1-5).  However, the claimed amount of each amino acid and those taught by Barron (as evidenced by Axiom Foods) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amino acid profile disclosed by Barron (as evidenced by Axiom Foods) and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the precise amino acid profile, it therefore would have been obvious to one of ordinary skill in the art that the amino acid profile disclosed in the present claims is but an obvious variant of the amounts disclosed in Barron (as evidenced by Axiom Foods), and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 5, 7 and 9-11, Barron discloses all of the claim limitations as set forth above.  Barron also discloses a method of supplementing the diet of a subject comprising the steps of: (a) providing a nutritional composition comprising brown rice protein isolate ([0099]-[010]/Example 3b; and (b) administering the composition to a subject in need thereof ([0082]).  Barron discloses that ingestion of the nutritional composition results in weight gain and increases in muscle mass (i.e. lean body mass -[0082]).  Barron discloses subjects including athletes, children, senior citizens and active adults ([0002], [0070], [0071], [0073]).  
Given Barron discloses administering the nutritional composition, comprising a brown rice protein isolate, to a subject in need thereof, inherently the ingestion of the composition would result in an increased Tmax of leucine (i.e. to a value between 50 minutes and 70 minutes), an increased period of satiety, an increase in strength, an increase in powder, an increased skeletal muscle hypertrophy, improved body composition, increase V02 and an increase in exercise duration and/or exercise performance.
Regarding claims 12-20, Barron discloses a method of supplementing the diet of a subject comprising the steps of: (a) providing a nutritional composition comprising brown rice protein isolate ([0099]-[010]/Example 3b; and (b) administering the composition to a subject in need thereof ([0082]).  Barron discloses that ingestion of the nutritional composition results in weight gain and increases in muscle mass (i.e. lean body mass -[0082]).  Barron discloses subjects including athletes, children, senior citizens and active adults ([0002], [0070], [0071], [0073]).  
Barron discloses wherein the rice protein isolate is Oryzatein™ ([0041]).  As evidenced by Axiom Foods, Oryzatein® 80 comprises the following amino acid profile:

    PNG
    media_image1.png
    490
    597
    media_image1.png
    Greyscale

Barron does not disclose a rice protein isolate comprising the precisely claimed amino acid profile (claims 1-5).  However, the claimed amount of each amino acid and those taught by Barron (as evidenced by Axiom Foods) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amino acid profile disclosed by Barron (as evidenced by Axiom Foods) and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the precise amino acid profile, it therefore would have been obvious to one of ordinary skill in the art that the amino acid profile disclosed in the present claims is but an obvious variant of the amounts disclosed in Barron (as evidenced by Axiom Foods), and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Moreover, given Barron discloses administering the nutritional composition, comprising a brown rice protein isolate, to a subject in need thereof, inherently the ingestion of the composition would result in an increased Tmax of leucine (i.e. to a value between 50 minutes and 70 minutes), an increased period of satiety, an increase in strength, an increase in powder, an increased skeletal muscle hypertrophy, improved body composition, increase V02 and an increase in exercise duration and/or exercise performance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barron (US 2012/0288588) as evidenced by Axiom Foods (“Oryzatein® 80: Original, Silk, Ultra- Amino Acid Profile”, September 29, 2015, p. 1).
Regarding claims 6 and 8, Barron discloses all of the claim limitations as set forth above.  Barron discloses that the nutritional compositions may or may not be presented in unit dosage form and/or serving, depending on the delivery system ([0079]).  Barron discloses that suitable dosage forms include powders.  
Barron is silent with respect to serving size.
Given Barron disclose a nutritional compositions in powdered form and a blend comprising rice protein isolate present from 1 g to about 15 g preserving, yellow pea protein isolate present in a range of from about 1 go to about 15 g per serving and hemp protein isolate present in a range from about 1 g to about 15 g per serving, wherein the ratio of rice protein to pea protein to hemp protein is 1:5:4 or 2:4:4, Barron clearly disclose a nutritional composition comprising a serving size in the ranges presently claimed.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, 10, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 10, 19 and 20 of U.S. Patent No. 10/251,415.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 7, 9, 10, 19 and 20 of U.S. Patent No. 10/251,415 are directed to methods of supplementing a diet or improving a result of exercise training comprising providing a nutritional supplement comprising rice protein isolate to a subject wherein the ingestion of an effective amount of the nutritional supplement by the subject results in a least one of weight gain, weight maintenance, growth, muscle growth, muscle maintenance, and/or decreased muscle loss (Claims 7, 9, 10, 19 and 20 of present application).  
Conclusion
16Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759